DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on January 27, 2021 are acknowledged and have been fully considered. Claims 1-8 and 10-20 are pending.  Claims 1-8 and 18-20 are under consideration in the instant office action. Claims 10-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Claim 9 is cancelled.  Applicant’s amendments and arguments necessitated a new ground of rejections under 35 USC 103 as set forth below. Accordingly this office action is made FINAL. 
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot as per the new rejections set forth below necessitated by amendments.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 and 18-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (WO 2009/009620, previously provided), Connor (US 2012/0310367, previously provided) and Malaviya et al. (US 2003/0044444, newly provided), and as evidenced by Heitkamp et al. (US Patent No. 5980738, previously provided ) and Gertzman et al. (US 2010/0185219, previously provided ).
Malaviya et al. (US 2003/0044444, newly provided) is newly cited to render obvious applicant’s newly added limitation an open cell foam.
Gertzman et al. teach previously described on paragraph 0057 that the reinforcement material may be any shape or size according to its application as a support to the biological material in medical applications. Selection of the appropriate shape or size of the reinforcement material is routine for one of ordinary skill in the art. For example, the reinforcement material may be in the form of fibers organized as a mesh or lattice. In one embodiment, the mesh may be comprised of a web, wherein the web is defined by a plurality of spaced apertures. The mesh or lattice can have various designs such as polygons (triangles, rectangles, etc.), circles, ovals, spirals, or any combination thereof. The spaces between the fibers of the mesh can vary according to the size of the mesh and the medical application (e.g., for implantation in a load-bearing tissue), but are preferably between about 0.1 cm and about 2.0 cm. Furthermore Gertzman et al. teach exactly the same materials disclosed by Owns et al. as examples of mesh Polypropylene mesh (PROLENE mesh, Ethicon, Inc.) as described below. Gertzman et al. teach the reinforcement material may be non-biologic, biologic, or a combination of both. Examples of non-biologic reinforcement materials may include, but are not limited to, polypropylene mesh such as Prolene.TM. (Ethicon Inc., Somerville, N.J.) and Marlex.TM. (C. R. Bard Inc.); polyester such as Dacron.TM. and Mersilene.TM. (Ethicon Inc., Somerville, N.J.); silicone, polyethylene, polyamide, titanium, stainless steel, polymethylmethacrylate, nylon, silk, cotton; polyglactic acid such as Vicryl.TM. mesh (Ethicon Inc., Somerville, N.J.), polyglycolic acid such as Dexon.TM. mesh; poliglecaprone, collagen, polydioxone and expanded polytetrafluoroethylene such as DualMesh.TM., Mycromesh.TM., or other expanded PTFE (W. L. Gore and Associates); PDS.RTM., Vicryl.RTM., or Monocryl.RTM.. In one embodiment, the reinforcement material may be multifilament polyester strands or monofilament polyester strands.
Applicant Claims
Applicant claims a device.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Owens et al. disclose a method of making a biocompatible mesh composition, the method comprising: a) incubating a plurality of fragments of an acellular tissue matrix(ATM) in an acidic solution to create a homogeneous suspension of swollen ATM fragments, wherein the acidic solution has a pH less than 3.0 and does not cause substantial irreversible denaturation of collagen fibers in the ATM; b) applying the homogeneous suspension to a biocompatible mesh substrate to create a coated mesh substrate; and c) drying the coated substrate to form a mesh composition (see claim 1). The method of claim 5, wherein the absorbable mesh is a polymer selected from the group consisting of polyhydroxyalkanoate, polyglycolic acid, poly-1-lactic acid, polylactic/polyglycolic acid (PLGA), polygalactin 910, and carboxymethyl cellulose, or comprises poly-4-hydroxybutyrate (see claims 34-35). The mesh substrate can be made of a non-absorbable material, an absorbable material or a material that is a combination of both non-absorbable and absorbable materials. "Absorbable material" is defined herein as any material that can be degraded in the body of a mammalian recipient by endogenous enzymatic or cellular processes. Depending upon the particular composition of the material, the degradation products can be recycled via normal metabolic pathways or excreted through one or more organ  Polymers used to make non-absorbable meshes include polypropylene, polyester, i.e., polyethylene terephthalate, or polytetrafluoroethylene (PTFE). Examples of commercially available polypropylene meshes include: Marlex ™(CR Bard, Inc., Cranston RI), Visilex® (CR Bard, Inc., Cranston RI), PerFix® Plug (CR Bard, Inc., Cranston RI), Kugel™ Hernia Patch (CR Bard, Inc., Cranston RI), 3DMax® (CR Bard, Inc., Cranston RI), Prolene™ (Ethicon, Inc., Somerville, NJ), Surgipro™ (Autosuture, U.S.Surgical, Norwalk, CT), Prolite™ (Atrium Medical Co., Hudson, NH), Prolite Ultra™ (Atrium Medical Co., Hudson, NH), Trelex™ (Meadox Medical, Oakland, NJ), and Parietene® (Sofradim, Trévoux, France). Examples of commercially available polyester meshes include Mersilene™ (Ethicon, Inc., Somerville, NJ) and Parietex® (Sofradim, Trévoux, France). Examples of commercially available PTFE meshes include Goretex® (W.L.Gore & Associates, Newark, DE), Dualmesh® (W.L.Gore & Associates, Newark, DE), Dualmesh® Plus(W.L.Gore & Associates, Newark, DE), Dulex® (CR Bard, Inc., Cranston RI), and Reconix® (CR Bard, Inc., Cranston RI) (paragraph 0067). Absorbable meshes are also available from commercial sources. Polymers used to make absorbable meshes can include polyglycolic acid (Dexon™, Syneture™, U.S.Surgical, Norwalk, CT), poly-1-lactic acid, polyglactin 910 (Vicryl™, Ethicon, Somerville, N.J.), or polyhydroxylalkaoate derivatives such as poly-4-hydroxybutyrate (Tepha, Cambridge, MA) (paragraph 0068). Composite meshes, i.e., meshes that include both absorbable and non-absorbable materials can be made either from combinations of the materials described above or from additional materials. Examples of commercially available composite meshes include polypropylene/PTFE: Composix® (CR Bard, Inc., Cranston RI), Composix® E/X (CR Bard, Inc., Cranston RI), and Ventralex® (CR Bard, Inc., Cranston RI); polypropylene/cellulose: ATM (2.5 mg ATM/cm2 of polypropylene mesh) was washed 3 times in water to remove residual cryoprotectant and salts, then swollen in 100 mM acetic acid at a final concentration of 5% ATM for 3 hours at room temperature. Polypropylene mesh (PROLENE mesh, Ethicon, Inc.) was cut into pieces of about 7.5 cm x 2.5 cm and each piece was placed individually in a single well (8 cm x 3 cm) of a 4-well polystyrene dish (Nunc, catalog# 267061). The acid-swollen ATM was poured over the mesh (2.5 mg ATM/cm2 of mesh) to a depth of about 5 mm. The acid-swollen ATM was poured over the mesh which was then freeze-dried. The dried sponge-coatedpolypropylene mesh was then removed from the polystyrene container (see example 2 page 35). Coating the polypropylene mesh with the ATM entails covering an outer surface of the synthetic polymeric material substrate. 
Note: The evidentiary reference Heitkamp et al. is solely added to prove that most of the polymers that applicant recites as synthetic polymeric material substrate are porous. Heitkamp et al. disclose Porous biosupports for the support of microorganisms which are used in the biotreatment of an aqueous waste stream comprising a polymeric material and, optionally, fiber reinforcement, adsorbent material and/or inorganic filler wherein the biosupport has a specific gravity greater than the specific gravity of water and pores of sufficient diameter to enable microorganisms to readily colonize within the pores, a process for preparing same, and processes for biodegrading an aqueous waste stream containing organic contaminants utilizing the porous  This invention relates to porous polymeric biosupports (column 1 line 6). A biosupport material which solves the problems of the commercially available biosupports and of materials such as those disclosed in Lodaya et al would be highly desirable. It has now been found that the porous polymeric biosupports of the invention solve the above-described problems. Specifically, the porous polymeric biosupports of the invention have the following advantages: (1) high porosity permitting rapid and heavy colonization by inoculated bacteria, (2) large pore sizes and open structure promoting higher levels of microorganism growth inside the biosupport and resulting in greater tolerance to upsets, less biomass loss during fluidization and higher overall performance, (3) high physical strength eliminating attrition, (4) inert to most chemicals and waste streams, (5) density slightly greater than the density of water eliminating the problems of Lodaya et al and permitting simple, cost-effective fluidization by air injection to control biomass in PBRs, (6) high rigidity providing good abrasion of excess biomass during fluidization, (7) chemical biodegradation rates equal to or exceeding commercially available biosupports, and (8) production process allowing flexibility in size, density, porosity and composition of the biosupports (column 2, lines 1-22). The preferred polymeric materials for use in the biosupport of the invention comprise a polymer selected from the group consisting of nylon, thermoplastic polyester, ethylene-vinyl alcohol copolymer, polysulfone, polyvinyl chloride, polycarbonate, polyimide, polyetheretherketone, polyphenylene sulfide, cellulose ester plastics, polyvinyl butyral, styrenic polymers, rigid, thermoplastic polyurethanes, and mixtures thereof (column 3, lines 61-67 and column 4, lines 1-2). The polyolefins for use in the biosupport include homopolymers of ethylene and propylene, and copolymers of ethylene and propylene with another olefin, e.g. ethylene/propylene and ethylene/hexene copolymers (column 4, lines 65-67).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Owens et al do not specifically teach the ATM is adipose tissue based. This deficiency is cured by the teachings of Connor.
Connor teaches  tissue products produced from adipose tissues, as well as methods for producing such tissue products. The tissue products can include acellular extracellular matrices. In addition, the present disclosure provides systems and methods for using such products (see abstract). Film tissue products may be used as adhesion barriers. In some embodiments, the densely packed collagen network of the compressed film may prevent cells or fibrous tissue (e.g., scar tissue) from repopulating on, or passing through, the film. For example, a film of adipose tissue may be wrapped around a temporary implant to prevent the build-up of undesirable cells or fibrous tissue on the implant, thereby hindering subsequent removal of the implant. Similarly, a film may be placed between two or more static tissues where it is desirable to prevent the tissues from joining or adhering to each other (paragraph 0043). When used for breast tissue replacement or augmentation, the tissue can provide advantages over other tissue products. For example, although some tissue products allow ingrowth and tissue formation, those products may form significant fibrotic tissue that does not mimic normal breast texture and feel, 
Owens et al. do not specifically teach the synthetic polymeric martial substrate comprises an open-cell foam. This deficiency is cured by the teachings of Malaviya et al.
Malaviya et al. teach in the abstract a method of making an implantable scaffold for repairing damaged or diseased tissue includes the step of suspending pieces of an extracellular matrix material in a liquid. The extracellular matrix material and the liquid are formed into a mass. The liquid is subsequently driven off so as to form interstices in the mass. Porous implantable scaffolds fabricated by such a method are also disclosed. Malaviya et al. teach as The pores are open and interconnected to define a plurality of irregularly-shaped interconnected passageways leading from the exterior surface of the foam (see FIGS. 1-3 and 8) into the interior of the foam (see cross-sections FIGS. 4-7). These interconnected passageways are three-dimensional. As discussed above, the sizes of the pores, and therefore the maximum size for the interconnected passageways, can be controlled by controlling the manufacturing process as described above (see paragraph 0060). These interconnected passageways facilitate cell migration through the implant and enable efficient nutrient exchange in vivo. These interconnected passageways also provide a means of transmitting bioactive agents, biologically derived substances (e.g. stimulants), cells and/or biological lubricants, biocompatible inorganic materials, synthetic polymers and biopolymers (e.g. collagen) throughout the length, width and thickness of the ECM prior to implantation. The interconnected passageways defined by the pores also serve as passageways for materials used during the manufacturing process, such as compounds used for chemically cross-linking the foam. These interconnected passageways as well as the outer surfaces of the foam may also serve as sites on which the above materials are carried (see paragraph 0061). An implantable device for repairing or regenerating body tissue, the device comprising a three-dimensional open cell foam comprising a plurality of interconnected pores defining three-dimensional interconnected passageways having irregular shapes, at least part of the foam comprising naturally occurring bioremodelable collageneous tissue matrix (see claim 43). A method of making an implantable device for repairing or regenerating body tissue, the method comprising the steps of: providing a matrix material in a raw form; comminuting the raw naturally occurring extracellular matrix in the presence of a liquid to form a slurry of naturally occurring extracellular matrix; and lyophilizing the slurry of naturally occurring extracellular matrix to form an open cell foam of naturally occurring extracellular matrix (see claim 59). The method of claim 59 wherein the open cell foam of naturally occurring extracellular matrix includes molecules other than collagen, said molecules other than collagen being present in the raw form of the naturally occurring extracellular matrix (see claim 60).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to add adipose tissue in the acellular tissue matrix of Owens et al. because Connor teaches  tissue products produced from adipose tissues, as well as methods for producing such tissue products. The tissue products can include acellular extracellular matrices. One of ordinary skill in the art would have been motivated to do so because Connor teaches that when used for breast tissue replacement or augmentation, the tissue can provide advantages over other tissue products. For example, although some tissue products allow ingrowth and tissue formation, those products may form significant fibrotic tissue that does not mimic normal breast texture and feel, and appears abnormal on radiologic imaging. Since the tissue products of the present disclosure are formed from adipose, they may support more normal regeneration of adipose tissue (paragraph 0040). Additionally Connor teaches that film tissue products may be used as adhesion barriers. In some embodiments, the densely packed collagen network of the compressed film may prevent cells or fibrous tissue (e.g., scar tissue) from repopulating on, or passing through, the film. For example, a film of adipose tissue may be wrapped around a temporary implant to prevent the build-up of undesirable cells or of the references because both references teach tissue scaffolds that can be used to repair tissue defects. With regard to the limitations of claims 4-8 and 18-20 these claims are written in product-by-process format. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The process limitations are not afforded any patentability weight. 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to prepare and utilize open-cell foam based synthetic polymer substrates in making implantable devices like Owns et al. because Malaviya et al. teach in the abstract a method of making an implantable scaffold for repairing damaged or diseased tissue includes the step of suspending pieces of an extracellular matrix material in a liquid. The extracellular matrix material and the liquid are formed into a mass. The liquid is subsequently driven off so as to form interstices in the mass. Porous implantable scaffolds fabricated by such a method are also disclosed. Malaviya et al. teach as shown in the scanning electron microscope images of FIGS. 1-8, each of the illustrated ECM foams comprises a three-dimensional network of reticulated naturally occurring ECM defining a plurality of interconnected pores. The foam has these pores throughout its height, width, and thickness. The pores are open and interconnected to define a plurality of irregularly-shaped interconnected passageways leading from the exterior surface of the foam (see FIGS. 1-3 and 8) into the interior of the foam (see cross-sections FIGS. 4-7). One of ordinary skilled in the art would have been motivated to include open-cell foam structures because Malaviya et al. clearly teach that these interconnected passageways are three-dimensional. As discussed above, the sizes of the pores, and therefore the maximum size for the interconnected passageways, can be controlled by controlling the manufacturing process as described above (see paragraph 0060). These interconnected passageways facilitate cell migration through the implant and enable efficient nutrient exchange in vivo. These interconnected passageways also provide a means of transmitting bioactive agents, biologically derived substances (e.g. stimulants), cells and/or biological lubricants, biocompatible inorganic materials, synthetic polymers and biopolymers (e.g. collagen) throughout the length, width and thickness of the ECM prior to implantation. The interconnected passageways defined by the pores also serve as passageways for materials used during the manufacturing process, such as compounds used for chemically cross-linking the foam. These interconnected passageways as well as the outer surfaces of the foam may also serve as sites on which the above materials are carried (see paragraph 0061). An implantable device for repairing or regenerating body tissue, the device comprising a three-dimensional open cell foam comprising a plurality of interconnected pores defining three-dimensional interconnected passageways having irregular shapes, at least part of the foam comprising naturally occurring bioremodelable collageneous tissue matrix (see claim 43). A method of making an implantable device for repairing or regenerating body tissue, the method comprising the steps of: providing a naturally occurring extracellular matrix material in a raw form; comminuting the raw naturally occurring extracellular matrix in the presence of a liquid to form a slurry of naturally occurring extracellular matrix; and lyophilizing the slurry of naturally occurring extracellular matrix to form an open cell foam of naturally occurring extracellular matrix (see claim 59). The method of claim 59 wherein the open cell foam of naturally occurring extracellular matrix includes molecules other than collagen, said molecules other than collagen being present in the raw form of the naturally occurring extracellular matrix (see claim 60). One of ordinary skill in the art would have had a reasonable chance of success in combining Owens et al. and Malaviya et al. because both references teach extracellular matrix based devices including similar polymers.


In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been prima facie obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole would have been to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIGABU KASSA/Primary Examiner, Art Unit 1619